Case 2:19-cv-02889-DRH-ARL Document 50 Filed 10/09/20 Page 1 of 1 PageID #: 1451




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 PETER MONTANA,
                                                                    ORDER ADOPTING REPORT
                           Plaintiff,                               AND RECOMMENDATION
         -against-                                                  19-CV-2889 (DRH)(ARL)

 RMS INDUSTRIES OF NEW YORK, INC.,
 DENNIS FERRO, GERI GREGOR, S2 HR
 SOLUTIONS 1A, LLC,

                            Defendants.
 -------------------------------------------------------X

         Presently before the Court is the Report and Recommendation of Magistrate Judge

 Arlene R. Lindsay, dated September 24, 2020 recommending that the Court deny plaintiff’s

 motion to disqualify counsel for Defendants, Stacey Ramis Nigro, Esq. and Simmons Jannace

 DeLuca LLP. More than fourteen (14) days have passed since service of the Report and

 Recommendation and no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

 and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

 result. Therefore, the Court adopts the September 24, 2020 Report and Recommendation of

 Judge Lindsay as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion to disqualify Stacey Ramis Nigro,

 Esq. and Simmons Jannace DeLuca LLP is denied.

 Dated: Central Islip, N.Y.
        October 9, 2020                              /s/ Denis R. Hurley
                                                     Denis R. Hurley
                                                     United States District Judge




                                                   Page 1 of 1
